FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The revised Abstract of the Disclosure is objected to because:  The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Why?  Because the abstract is scanned in as a separate DOC code in the database thus only the abstract should appear on the sheet.
	Correction is required.  See MPEP § 608.01(b).
The revised title of the invention is not descriptive.  The meaning of a “prove” mounted in the drum is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waitzinger et al. (hereinafter Waitzinger).
Regarding Claim 15, Waitzinger discloses a system for mixing concrete constituents inside a drum (Figs. 3-5; Col. 6, Lns. 4-7 regarding the operation of a concrete mixer), the system comprising: a probe (drag body 9, Fig. 3) mounted inside generating a signal) in response to the value measured by the pressure sensor substantially corresponding to the predetermined pressure value for a predetermined interval, this switch-off signal indicates that the concrete now has the desired consistency, Col. 3, Lns. 46-52) based on a comparison between the deviation and a threshold value (Fig. 5 showing the consistency pressure at point H being lower than the desired value).

generating a signal) in response to the value measured by the pressure sensor substantially corresponding to the predetermined pressure value for a predetermined interval, this switch-off signal indicates that the concrete now has the desired consistency, Col. 3, Lns. 46-52) based on a comparison between the deviation and a threshold value (Fig. b showing the consistency pressure at point H being lower than the desired value).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Waitzinger et al. in view of Beaupre (US 2016/0025700 A1).
Regarding claim 22, Waitzinger fails to explicitly disclose wherein the pressure values of the first set are taken at different circumferential positions of the probe away from a bottom of the drum.  However, Beaupre is in the art of concrete production (Para. [0001]) and teaches wherein a curve is linear (Fig. 4 showing a linear relationship along the slope line as the angle increases from angle 134 to angle 288) when circumferential positions (recording the exerted pressure on the sensor and the associated sensor angle at a plurality of positions along the path of the sensor in the fluid, Para. [0065]) at which pressure values of a first set (Fig. 4 showing a left set of first pressure values) are taken are away from a bottom of a drum (Fig. 4 showing the angle increasing away from angle 134) wherein Fig. 2 shows a drum of a ready mix truck 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Waitzinger with the teaching of Beaupre for the purpose of providing a proportional relationship using a linear curve and thereby ensure that fluid and geometrical features are factored (Beaupre at Para. [0067]).



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waitzinger et al. (hereinafter Waitzinger) in view of Assh (US 5752768).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Waitzinger with the teaching of Assh for the purpose of providing a read-out for the driver and thereby ensure that the driver receives indications of commands (Assh, Col. 16, Lns. 14-24).



Allowable Subject Matter
Claims 1-14 and 21 stand allowed in view of the supporting remarks filed 11 JAN 2021.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks and Conclusion
The arguments filed 11 JAN 2021 with regard to claims 1-14 and 21 that relate to determining a deviation of the pressure values of the first set from reference data and reducing a rotation speed of the drum upon determining that the deviation is lower than a threshold value stand allowed in view of Applicant’s convincing remarks.  From a fair reading of Waitzinger, the switch-off signal (generating a signal) relates to controlling the flow of water into the drum (and switching it off at some point) rather than reducing the speed of the drum (apparently the drum rotation is not switched off, as argued by Applicant).  Claim 17 relates to wherein the signal generated by the computing device causes the rotation speed of the drum to be reduced is likewise allowed in view of Applicant’s remarks.  
However, claims 15, 16, 18 and 22 stand rejected over the prior art.  Unlike the allowed claims, these claims are silent with regard to what response occurs in response to said signal.  Note the last step of claims 15 and 18 merely recite generating a signal but nothing related to the signal being processed to impact some particular operation of the method or system (e.g., affecting rotation of the drum in some manner).  Waitzinger 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  















/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





6 April 2021